DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 3/10/22.  Claims 1-20 are amended.  Claims 1-20 are pending.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0032858 A1 to Lucey et al. (hereinafter “Lucey”) in view of Applicant’s provided NPL “(batter|pitcher)2vec: Statistic-Free Talent Modeling with Neural Player Embeddings” to Alcorn (hereinafter “Alcorn”).

Concerning claim 1, Lucey discloses a method of generating a player prediction (paragraph [0008]), comprising: 
retrieving, by a computing system, data from a data store, the data comprising information for a plurality of events across a plurality of seasons (paragraphs [0030], [0031] – data relating to events across seasons is stored); 
generating, by the computing system, a predictive model using an artificial neural network (paragraphs [0081], [0082] – predictive model using artificial neural network is generated), by: 
generating, by the artificial neural network, personalized data comprising historical performance (paragraphs [0044], [0076], [0083], [0084] – personalized embeddings based on past performance is generated); 
selecting, from the data, a set of features related to each scoring event attempt captured in the data (paragraphs [0044], [0076], [0083], [0084] – features related to scoring events are captured); and 
learning, by the artificial neural network, an outcome of each scoring event attempt based at least on the data and the set of features related to each scoring event attempt (paragraphs [0044], [0049] - [0054] – outcomes are learned related to scoring event attempts); 
receiving, by the computing system, a set of data directed to a target scoring event attempt, the set of data comprising an indication of at least a target player involved in the target scoring event attempt and one or more features related to the target scoring event attempt (paragraphs [0044], [0049] - [0054] – data received based on scoring event attempt); and 
generating, by the computing system via the predictive model, a likely outcome of and the one or more features related to the target scoring event attempt (paragraphs [0044], [0049] - [0054] – predictive model is used to generate likely outcomes).  
Lucey lacks specifically disclosing, however, Alcorn discloses identifying a plurality of players from the data; for each player of the plurality of players, generating, by the artificial neural network, personalized embeddings comprising a spatial descriptor associated with historical performance data of the player (page 2, paragraphs [0001], [0005], page 3, Fig. 1, paragraph [0001]); selecting, from the data, a set of features related to each scoring event attempt captured in the data; and learning, by the artificial neural network, an outcome of each scoring event attempt based at least on the personalized embeddings and the set of features related to each scoring event attempt (page 4, Table 1, Fig. 2, paragraph [0001], page 5, paragraphs [0001]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claim 2, Lucey discloses wherein selecting, from the data, the one or more features related to each scoring event attempt captured in the data, comprises: for each scoring event attempt, identifying at least one or more of scoring event start location information, player location, and one or more geometric features of a corresponding scoring event attempt (paragraphs [0044], [0069]).
  
Concerning claim 3, Lucey discloses wherein the one or more geometric features of the corresponding scoring event attempt comprises at least one or more of an angle between a striker and a goalkeeper, a first distance from the striker to the center of a goal, and a second distance from the goalkeeper to the center of the goal (paragraph [0082]).  

Concerning claim 4, Lucey discloses further comprising: for each scoring attempt, identifying body pose information related to a striker of the corresponding scoring event attempt (paragraph [0030]).  

Concerning claim 5, Lucey discloses further comprising: identifying, by the computing system, a set of scoring event attempts over a first duration; simulating, by the computing system, a number of scoring event attempts an average player would concede based on one or more parameters associated with the set of scoring event attempts; for each player in the set of players, and generating, by the computing system, a graphical representation ranking each player of the set of players based on expected scoring events conceded compared to the average player (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).  
Lucey lacks specifically disclosing, however, Alcorn discloses identifying, by the computing system, a set of players, each player associated with a respective set of embeddings;  simulating a number of scoring event attempts a corresponding player would concede based on the one or more parameters associated with the set of scoring event attempts and the respective set of the embeddings (page 2, paragraphs [0001], [0005], page 3, Fig. 1, paragraph [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claim 6, Lucey discloses further comprising: identifying, by the computing system, a first player and one or more scoring event attempts defended by the first player over a first duration; generating, by the computing system, a data set corresponding to one or more parameters associated with the one or more scoring event attempts defended by the first player over the first duration; and generating, by the computing system, a graphical representation comparing the number of goals the second player would concede compared to a number of goals the first player conceded (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).    
Lucey lacks specifically disclosing, however, Alcorn discloses identifying, by the computing system, a second player, wherein the second player is associated with a set of personalized embeddings; simulating, by the computing system, a number of goals the second player would concede based on the one or more parameters associated with the one or more scoring event attempts defended by the first player and the set of personalized embeddings (page 2, paragraphs [0001], [0005], page 3, Fig. 1, paragraph [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claim 7, Lucey discloses further comprising: identifying, by the computing system, a player and one or more scoring event attempts defended by the player over a first duration; generating, by the computing system, a data set corresponding to one or more parameters associated with the one or more scoring event attempts defended by the player over the first duration; and generating, by the computing system, a graphical representation comparing the number of goals the player would concede based on the attributes over the second duration compared to a number of goals the player conceded in the first duration (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).    
Lucey lacks specifically disclosing, however, Alcorn discloses identifying, by the computing system, a set of embeddings associated with the player, wherein the set of personalized embeddings correspond to attributes of the player over a second duration; simulating, by the computing system, a number of goals the player would concede based on the one or more parameters associated with the one or more scoring event attempts defended by the player and the set of embeddings corresponding to the attributes of the player over the second duration (page 4, Table 1, Fig. 2, paragraph [0001], page 5, paragraphs [0001]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claim 8, see the rejection of claim 1.
  
Concerning claims 9 and 16, Lucey wherein selecting, from the data, the one or more features related to each shot attempt captured in the data, comprises: for each shot attempt, identifying at least one or more of shot start location information, goalkeeper location, and one or more geometric features a corresponding shot attempt (paragraphs [0044], [0069]).  

Concerning claims 10 and 17, Lucey discloses wherein the one or more geometric features of the corresponding shot attempt comprises at least one or more of an angle between a striker and the goalkeeper, a first distance from the striker to a center of a goal, and a second distance from the goalkeeper to the center of the goal (paragraph [0082]).    

Concerning claim 11, Lucey discloses further comprising: for each shot attempt, identifying body pose information related to a striker of a corresponding shot attempt (paragraph [0030]).    

Concerning claims 12 and 18, Lucey discloses wherein the one or more operations further comprise: identifying a set of shot goals over a first duration; simulating a number of goals an average goalkeeper would concede based on one or more parameters associated with the set of goals; and generating a graphical representation ranking each goalkeeper of the set of goalkeepers based on expected saves compared to the average goalkeeper (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).  
Lucey lacks specifically disclosing, however, Alcorn discloses identifying a set of goalkeepers, each goalkeeper associated with a respective set of personalized embeddings;  for each goalkeeper in the set of goalkeepers, simulating a number of goals a corresponding goalkeeper would concede based on the one or more parameters associated with the set of goals and the respective set of personalized embeddings (page 4, Table 1, Fig. 2, paragraph [0001], page 5, paragraphs [0001]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claims 13 and 19, Lucey discloses wherein the one or more operations further comprise: identifying a first goalkeeper and one or more shots defended by the first goalkeeper over a first duration; generating a data set corresponding to one or more parameters associated with the one or more shots defended by the first goalkeeper over the first duration; and generating a graphical representation comparing the number of goals the second goalkeeper would concede compared to a number of goals the first goalkeeper conceded (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).    
Lucey lacks specifically disclosing, however, Alcorn discloses identifying a second goalkeeper, wherein the second goalkeeper is associated with a set of personalized embeddings; simulating a number of goals the second goalkeeper would concede based on the one or more parameters associated with the one or more shots defended by the first goalkeeper and the set of personalized embeddings (page 4, Table 1, Fig. 2, paragraph [0001], page 5, paragraphs [0001]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claims 14 and 20, Lucey discloses wherein the one or more operations further comprise: identifying a goalkeeper and one or more shots defended by the goalkeeper over a first duration; generating a data set corresponding to one or more parameters associated with the one or more shots defended by the goalkeeper over the first duration; and generating a graphical representation comparing the number of goals the goalkeeper would concede based on the attributes over the second duration compared to a number of goals the goalkeeper conceded in the first duration (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).  
Lucey lacks specifically disclosing, however, Alcorn discloses identifying a set of personalized embeddings associated with the goalkeeper, wherein the set of personalized embeddings correspond to attributes of the goalkeeper over a second duration; simulating a number of goals the goalkeeper would concede based on the one or more parameters associated with the one or more shots defended by the goalkeeper and the set of personalized embeddings corresponding to the attributes of the goalkeeper over the second duration (page 4, Table 1, Fig. 2, paragraph [0001], page 5, paragraphs [0001]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claim 15, see the rejection of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715